®&JS 44 (Rev. 12/07)

by local rules of court. This form, approved by the Judicial Conference of the United States in September 19
(SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

the civil docket sheet.

Case 5:20-cv-00206 Document 1-1 Filed 02/20/20 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided

74, is required for the use of th

e Clerk of Court for the purpose of initiating

 

I. (a) PLAINTIFFS
Samantha Gutierrez, et al

(b) County of Residence of First Listed Plaintiff

Texas

(EXCEPT IN U.S. PLAINTIFF CASES)

Law Office o

(Cc) Attorney’s (Firm Name, Address, and Telephone Number)
Marco’A. Crawierd. f

Street, Corpus Christi, Texass 78401 (361) 985-0600,
Mcrawford-svc@thomasihenrylaw.com

Thomas J. Henry, PLLC, 521 Starr

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

C.R. England, Inc. , et al

Utah

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,
Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowell.com

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTI ES(Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1. US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Al © 1 Incorporated or Principal Place ao4 04
of Business In This State
2° US. Government 4 Diversity Citizen of Another State 11 2. WW 2 Incorporated and Principal Place o5 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a a 3 QO 3 Foreign Nation 06 O86
Foreign Country

 

 

  

IV. NATURE OF SUIT (Place an:

 

 

 
   

 

   

   

        

    

CONTRACT _
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 610 Agriculture (1 422 Appeal 28 USC 158 O 400 State Reapportionment
© 120 Marine OG 310 Airplane 362 Personal Injury - O 620 Other Food & Drug 0 423 Withdrawal O 410 Antitrust
0 130 Miller Act 1 315 Airplane Product Med. Malpractice O 625 Dmg Related Seizure 28 USC 157 QO 430 Banks and Banking
0 140 Negotiable Instrument Liability © 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
(1 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability 0 630 Liquor Laws uP 1 460 Deportation
& Enforcement of Judgment Slander (1 368 Asbestos Personal 0 640 R.R. & Truck O 820 Copyrights O 470 Racketeer Influenced and
(J 151 Medicare Act OG 330 Federal Employers’ Injury Product 0 650 Airline Regs. CO 830 Patent Corrupt Organizations
C1 152 Recovery of Defaulted Liability Liability 1 660 Occupational C1 840 Trademark OF 480 Consumer Credit
Student Loans © 340 Marine PERSONAL PROPERTY Safety/Health O 490 Cable/Sat TV
(Excl. Veterans) O 345 Marine Product O 370 Other Fraud (7 690 Other O 810 Selective Service
C1 153 Recovery of Overpayment Liability 0 371 Truth in Lending ABOR __SOCTAL SECURI J 850 Securities/Commodities/
of Veteran’s Benefits (X 350 Motor Vehicle 380 Other Personal 710 Fair Labor Standards O 861 HIA (1395ff) Exchange
1 160 Stockholders’ Suits 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) (J 875 Customer Challenge
0 190 Other Contract Product Liability 385 Property Damage 0 720 Labor/Mgmt. Relations 863 DIWC/DIWW (405(g)) 12 USC 3410
C1 195 Contract Product Liability {7 360 Other Personal Product Liability 01 730 Labor/Mgmt.Reporting O 864 SSID Title XVI O 890 Other Statutory Actions
C1 196 Franchise Inju & Disclosure Act O 891 Agricultural Acts
REAL PROPERTY _ CIVIL aL 2 __J0] 740 Railway Labor Act XN SUITS | {0 892 Economic Stabilization Act
© 210 Land Condemnation 0 441 Voting (510 Motions to Vacate 01 790 Other Labor Litigation O 870 Taxes (USS. Plaintiff O 893 Environmental Matters
O 220 Foreclosure GO 442 Employment Sentence (1 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
© 230 Rent Lease & Ejectment [1 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party O 895 Freedom of Information
0 240 Torts to Land Accommodations (530 General 26 USC 7609 Act
0 245 Tort Product Liability O 444 Welfare (1 +535 Death Penalty . _ IMMIGRATION | : O 900Appeal of Fee Determination
© 290 All Other Real Property | 445 Amer. w/Disabilities- [1 540 Mandamus & Other |( 462 Naturalization Application Under Equal Access
Employment (1 550 Civil Rights 0 463 Habeas Corpus - to Justice
€) 446 Amer. w/Disabilities- J 555 Prison Condition Alien Detainee 1 950 Constitutionality of
Other 0 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions

 

 

 

 

 

V. ORIGIN (Place an “X”™ in One Box Only) Appeal to District
O11 Original 6} 2 Removed from ( 3  Remanded from 1] 4 Reinstatedor [1 5 Transtived itor (116 Multidistrict OO 7 hu ge from
Proceeding State Court Appellate Court Reopened (neste IStrIc Litigation Tadeinen .

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §1332

Brief description of cause:
Motor Vehicle Accident

CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

CHECK YES only if demanded in complaint:

VII. REQUESTED IN DEMAND $

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 0.00 JURY DEMAND: MW Yes No
VIII. RELATED CASE(S) a
IF ANY (See instructions): TUDGE Z DOCKET NUMBER
DATE SIGNATUR iF ATTORNEY OF RECORD
02/20/2020 Ws L A _
FOR OFFICE USE ONLY Le

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
